        Case 3:18-mj-00611-JAM Document 84 Filed 07/26/19 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

UNITED STA TES OF AMERICA                             No. 3:18-mj-61 J(JAM)

                V.

TODD MILLER

              STIPULATED EXTENSION OF PRELIMINARY HEARING DEADLINE

        Pursuant to Fed. R. Crim. P. Rule 5.l(d), the parties to the above-captioned case hereby

respectfully request that the Court extend the currently-applicable, August 1, 2019, preliminary hearing

date to Tuesday, October 1, 2019, based on the following:

        1.     The parties are discussing several matters related to the possibility of resolving the case

sho1t of indictment.

       2.      The defendant is aware of his right to have a preliminary hearing within 21 days of the

initial appearance, and consents to the extension requested herein.
                                                               I



                                        Respectfully SJ1bmitted,

JOHNH. DURHAM
UNITED TA TES ATTORNEY




                                                     TODD MILfin( .
                                                     DEFENDANT




      The requested extension is: _ _ granted, good cause being shown I              denied.

      SO ORDERED,




      HON. JEFFREY ALKER MEYER                                        DATE
      UNITED STATES DISTRICT JUDGE
